                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


 KATTNA SPADE
 h/w, individually and as a class                       Civil Action No.: 1 5-cv-l 826 (PGS)
 representative on behalf ofothers similarly
 situated,
                                                                       ORDER
                      Plaintiff,

 V.


 SELECT COMFORT CORPORATION, et
 a!.

                      Defendants.

       A Report and Recommendation was filed on January 29, 2019 recommending that

Plaintiffs’ Motion for Leave to File an Amended Complaint be denied.

       The parties were given notice that they had fourteen days from receipt thereof to file and

serve objections pursuant to Local Civil Rule 72.1(c)(2). No objections having been received,

and the Court having reviewed the Report and Recommendation de novo, and good cause

appearing;

       It is, on this 1ZP day of February, 2019;

       ORDERED that the Report and Recommendation of Magistrate Judge Douglas E. Arpert

at docket entry 70 is hereby adopted as the opinion of the Court; and it is further

       ORDERED that Plaintiffs’ motion for leave to file an amended complaint is denied.



                                                   ec
                                               PETER 0. SHERIDAN, U.S.D.J.
